DETAILED ACTION
This Office Action is in response to the RCE filed on 04/27/2022.
Claims 1-23 are pending in the case.  Claims 1, 12 and 18 are independent claims. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
 
Allowable Subject Matter
Claims 1-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 12 and 18 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Heiney et al. (US 201/0010869 A1) discloses a method, a system, and a readable medium for customizing a graphical user interface of an electronic document editing application (see ¶ 0014, 0062, 0038); comprising receiving, by the cloud storage system, a request of a first user of the third party platform to customize a GUI of a first applications provided by the cloud storage system, (see ¶ 0055, 0067); providing, by the cloud storage system, the requested GUI of the first application for presentation at a client device associated with the first user, the application associated with a first electronic document type ( ¶ 0069); receiving input of the first user for one or more of a plurality of GUI components of the requested GUI presented at the client device, the plurality of GUI components associated with features of the first electronic document editing application (see ¶ 0070-0071); customizing the GUI of the first electronic document editing application based on the received input of the first user (see ¶ 0070-0072); storing, at the cloud storage system, the customized GUI of the first application in association with an identifier of the third party platform, the customized GUI to be embedded into a GUI of the third party platform (see Fig. 2 and ¶ 0075-0078); receiving, via the GUI of the third party platform, an indication of a request of a second user of the third party platform (see ¶¶ 0079-0082); upon receiving the indication of the request of the second user, providing, by the cloud storage system, the customized GUI of the first application, wherein the customized GUI allow the second user to manipulate the electronic document of the first electronic document type (see ¶ 0082).
 Addala et al. (US 2014/0330896 A1) discloses a method (see ¶ 0005) comprising synchronizing data while the data is being edited by a user (see ¶ 0005) comprising displaying a user interface of a customizable web application (see ¶ 0117) where a first user can edit content and customize the web application (see ¶ 0117, 0120) and publish the customized user interface to other browsers (or users) (see Figs. 12A-12B and ¶ 0125) wherein the customized GUI uses an API associated with the first electronic document editing application (see ¶¶ 0044, 0054, 0127). 
Smith et al. (US 2013/0297680 A1) discloses a technique for a third-party application to access content stored within a cloud-based platform or environment (see ¶ 0016).  Smith teaches that the third-party application includes a user interface which is customized to enable storage of the accessed or edited file to the cloud-based environment (see ¶ 0016); the third-party application is an electronic document editing application of the plurality of electronic document editing applications; the user can use the application to manipulate the document stored on the cloud (see Fig. 2 and ¶ 0027, 0033-0034). 
However, Heiney et al. ,  Addala et al. and Smith et al., fail to clearly teach or fairly suggest the combination of following limitations: 
receiving, by the cloud storage system, a request of a first user of the third party platform to customize a GUI of a first electronic document editing application of the plurality of electronic document editing applications provided by the cloud storage system, each of the plurality of electronic document editing applications configured to manipulate electronic documents of a particular one of a plurality of different electronic document types; 
providing, by the cloud storage system, the requested GUI of the first electronic document editing application for presentation at a client device associated with the first user, the first electronic document editing application associated with a first electronic document type; 
receiving input of the first user for one or more of a plurality of GUI components of the requested GUI presented at the client device, the plurality of GUI components associated with features of the first electronic document editing application; 
customizing the GUI of the first electronic document editing application based on the received input of the first user; 
storing, at the cloud storage system, the customized GUI of the first electronic document editing application in association with an identifier of the third party platform, the customized GUI to be embedded into a GUI of the third party platform, wherein the third party platform hosts one or more services that are accessible via the GUI of the third party platform; 
receiving, via the GUI of the third party platform, an indication of a request of a second user of the third party platform to manipulate an electronic document of the first electronic document type; and 
upon receiving the indication of the request of the second user to manipulate the electronic document of the first electronic document type, providing, by the cloud storage system, the customized GUI of the first electronic document editing application, wherein the customized GUI uses an application programming interface (API) that is associated with the first electronic document editing application and that is configured to allow the second user to manipulate, via the customized GUI, the electronic document of the first electronic document type.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179